COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF I. M., L. C. M.             §              No. 08-21-00107-CV
  AND K. I. S., CHILDREN,
                                                 §                 Appeal from the
                        Appellant.
                                                 §                65th District Court

                                                 §             of El Paso County, Texas

                                                 §              (TC# 2020DCM2352)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 2, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Celia Villasenor, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before September 2, 2021.

       IT IS SO ORDERED this 23rd day of August, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment